  Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 1 of 21 PageID #:5129



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ZAINAL ABIDIN, individually, and as
Special Administrator of the Estate of INDRA            In re: Lion Air Flight JT 610 Crash
BAYU AJI, Deceased; SITI ANBIYA
GHAASYIYA ISHIMICHI, individually, and                  Lead Case: 1:18-cv-07686
as Special Administrator of the Estate of TRIE
YUDHA GAUTAMA, Deceased; and                           Hon. Thomas M. Durkin
TANDINA SUKARNO PUTRI, individually,
and as Special Administrator of the Estate of           This filing applies to
PERMADI ANGGRIMULJA, Deceased,                          Case No. 20-cv-02643
                      Plaintiffs,
       v.
THE BOEING COMPANY, a corporation,
                       Defendant.


                DEFENDANT THE BOEING COMPANY’S ANSWER AND
               AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT

       Defendant The Boeing Company (“Boeing”), by and through its attorneys of record,

Perkins Coie LLP, hereby answers the Complaint at Law (“Complaint”) of Plaintiffs Zainal

Abidin, individually, and as Special Administrator of the Estate of Indra Bayu Aji, deceased; Siti

Anbiya Ghaasyiya Ishimichi, individually, and as Special Administrator of the Estate of Trie

Yudha Gautama, deceased; and Tandina Sukarno Putri, individually, and as Special

Administrator of the Estate of Permadi Anggrimulja, deceased (collectively, “Plaintiffs”), as

follows, in paragraphs numbered to correspond to the paragraph numbers in said Complaint. All

facts not specifically admitted are denied.

       Boeing states that the Complaint pertains to an accident on October 29, 2018, that was

the subject of an investigation by the Indonesia National Transportation Safety Committee

(“NTSC-KNKT”). The United States National Transportation Safety Board (“NTSB”) was a

party to the NTSC-KNKT investigation, and Boeing provided technical assistance. The NTSC-

KNKT issued its final Aircraft Accident Investigation Report (“NTSC-KNKT Final Report”) in

October 2019. Plaintiffs’ Complaint also contains allegations about the crash of Ethiopian
  Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 2 of 21 PageID #:5130




Airlines Flight 302 on March 10, 2019. The crash of Flight 302 is the subject of an ongoing

investigation by Ethiopia’s Aircraft Accident Investigation Bureau (“AIB”). The AIB

investigation has not yet been completed. The NTSB is a party to the AIB investigation, and

Boeing is providing technical assistance. The NTSB has instructed Boeing not to release

information relating to either investigation.

       Under international law (Section 5.26 of Annex 13 to the Convention on International

Civil Aviation) and federal law (49 C.F.R. § 831.13 and 49 U.S.C. § 1114(f)), Boeing is

prohibited at this time from releasing information concerning aviation accidents to any person
not a party to the investigations without prior consultation and approval of the NTSB.

Accordingly, in responding to this Complaint, Boeing has not relied upon information made

known to certain Boeing personnel by the NTSB related to either accident investigation.

                                          INTRODUCTION

      1.      On Monday, October 29, 2018, a newly-delivered Boeing 737 MAX 8
commercial aircraft crashed in the Java Sea off the coast of Indonesia killing everyone on board.
The Boeing 737 MAX 8 was being operated by the Lion Air airline as Lion Air Flight JT 610.
       ANSWER:
       Boeing admits that on October 29, 2018, a Boeing 737 MAX 8 aircraft, operated by Lion

Air as Lion Air Flight JT 610 (the “Subject Aircraft”), crashed into the Java Sea off of the coast

of Indonesia, and that the crash resulted in the deaths of all occupants aboard the Subject

Aircraft. Boeing denies the remaining allegations contained in Paragraph 1.

        2.      The newly-delivered Boeing 737 MAX 8 crashed as a result of, among other
things, a new Boeing flight control system which automatically steered the aircraft toward the
ground, and which caused an excessive nose-down attitude, significant altitude loss, and,
ultimately, the crash into the Java Sea killing everyone on board.
       ANSWER:

       Boeing admits that the Subject Aircraft crashed into the Java Sea off of the coast of

Indonesia, and that the crash resulted in the deaths of all occupants aboard. Boeing denies the

remaining allegations contained in Paragraph 2.

      3.     The new automated flight control system on the Boeing 737 MAX 8 is known as
the Maneuvering Characteristics Augmentation System (MCAS). Boeing added MCAS because
ANSWER TO COMPLAINT
                                                -2-
  Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 3 of 21 PageID #:5131



during its redesign of the Boeing 737, Boeing changed the type, size, and placement of the
aircraft’s engines, which made the aircraft susceptible to stalling and altered the aircraft’s
handling characteristics.
       ANSWER:

       Boeing admits that the 737 MAX 8 design includes the Maneuvering Characteristics

Augmentation System (“MCAS”) control law, and that it was implemented on the 737 MAX to

enhance pitch characteristics in manual flight with flaps up and at elevated angles of attack.

Boeing also admits that the size, placement, and type of the engines on the 737 MAX8 differs

from prior models of the 737 aircraft. Boeing further admits that the placement of the 737 MAX

8 engines affects the aircraft’s aerodynamic characteristics. Boeing denies the remaining

allegations contained in Paragraph 3.

        4.       Although the Boeing 737 MAX 8 has two angle of attack (AOA) sensors, Boeing
designed the MCAS system to only rely on data from a single AOA sensor. Due to this lack of
redundancy, if a single AOA sensor is defective, the sensor will feed false information to the
MCAS, which, in turn, will cause the MCAS to repeatedly activate, override the pilots, and force
the aircraft into an unwarranted nose-dive.
       ANSWER:
       Boeing admits that the 737 MAX 8 design includes two angle of attack sensors and that,

at the time of the accident, MCAS could be activated by angle of attack input from one sensor.

Boeing also admits that MCAS can be activated by erroneous angle of attack input. Boeing

denies the remaining allegations contained in Paragraph 4 as written.

       5.      On March 10, 2019, a second Boeing 737 Max 8 aircraft crashed in Ethiopia
(Ethiopian Airlines Flight 302) under circumstances which are strikingly similar to the Lion Air
JT 610 crash, namely Boeing’s MCAS was erroneously activated and forced the aircraft into an
unwarranted nose-dive.
       ANSWER:

       Boeing admits that, on March 10, 2019, a Boeing 737 MAX 8 aircraft, operated by

Ethiopian Airlines as Flight 302, crashed. Upon information and belief, Boeing admits that the

MCAS control law on the Subject Aircraft and on the aircraft operated as Ethiopian Airlines

Flight 302 were activated in response to erroneous angle of attack information. Boeing lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in Paragraph 5 and therefore denies them.
ANSWER TO COMPLAINT
                                                 -3-
  Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 4 of 21 PageID #:5132



        6.      Following the Ethiopian Airlines crash, the Boeing 737 Max 8 aircraft was
grounded around the world. Congress, the Department of Transportation, the Federal Aviation
Administration (FAA), the Department of Justice, and the FBI have launched investigations into
the certification and safety of the Boeing 737 MAX.
       ANSWER:

       Boeing admits that on March 13, 2019, the FAA issued an Emergency Order that

imposed operational restrictions on 737 MAX aircraft and that other countries have imposed

similar operational restrictions. Boeing further admits that there are certain investigations into

issues relating to the 737 MAX aircraft. Boeing denies the remaining allegations contained in

Paragraph 6 as written.

       7.      On April 4, 2019, Boeing’s then Chairman, President, and CEO, Dennis A.
Muilenburg, issued a statement wherein he admitted that Boeing’s MCAS activated based on
erroneous AOA information, and that this was a contributing cause of both the Lion Air JT 610
crash and the Ethiopian Airlines Flight 302 crash:

               “* * *[I]t’s apparent that in both flights the Maneuvering
               Characteristics Augmentation System, known as MCAS, activated
               in response to erroneous angle of attack information. The history
               of our industry shows most accidents are caused by a chain of
               events. This again is the case here, and we know we can break one
               of those chain links in these two accidents. As pilots have told us,
               erroneous activation of the MCAS function can add to what is
               already a high workload environment. It’s our responsibility to
               eliminate this risk. We own it and we know how to do it.”
               (emphasis added.)
       ANSWER:
       Boeing admits that Dennis Muilenburg (“Mr. Muilenburg”) served as its Chairman,

President, and Chief Executive Officer on April 4, 2019. Boeing also admits that Mr. Muilenburg

issued a public statement on April 4, 2019. Boeing denies that the quoted language in Paragraph

7 consists of a true and complete version of Mr. Muilenburg’s statement. Boeing denies the

remaining allegations contained in Paragraph 7.

                                 SUBJECT MATTER JURISDICTION

        8.      This Court has subject matter jurisdiction over this controversy under the
Multiparty, Multiforum Trial Jurisdiction Act of 2002, 28 U.S.C. § 1369, because there is
minimal diversity between the parties and the accident involves at least 75 deaths at a discrete
location in a single accident. Boeing is a Delaware corporation with its principal place of
business in Illinois. Plaintiff and Decedent are citizens of Indonesia. The crash of Lion Air Flight
JT 610 into the Java Sea resulted in the deaths of all 189 people on board the aircraft.

ANSWER TO COMPLAINT
                                                 -4-
  Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 5 of 21 PageID #:5133




       ANSWER:

       The allegations contained in Paragraph 8 consist of legal conclusions to which no

response from Boeing is required; to the extent a response is required, Boeing admits that this

Court has subject matter jurisdiction over this action. Boeing also admits that it is incorporated in

Delaware and maintains its principal place of business in Illinois. Boeing further admits that the

Subject Aircraft crashed into the Java Sea off the coast of Indonesia and that the crash resulted in

the deaths of all 189 occupants on board. Upon information and belief, Boeing also admits that

Plaintiffs and Decedents are all Indonesian citizens. Boeing denies the remaining allegations

contained in Paragraph 8 as written.

        9.     Plaintiffs elect to pursue all maritime claims in this Court under the Savings-to-
Suitors Clause. See 28 U.S.C. § 1333.
       ANSWER:
       The allegations contained in Paragraph 9 consist of legal conclusions to which no

response from Boeing is required.

                                        PARTIES & VENUE
       10.    Plaintiffs are citizens of Indonesia and have been appointed as the Special
Administrator of the Estates of the Decedents. At all relevant times, the Decedents were citizens
of Indonesia.
       ANSWER:

       Upon information and belief, Plaintiffs are citizens of Indonesia, and the Decedents also

were citizens of Indonesia. Boeing lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations contained in Paragraph 10 and therefore denies them.

        11.      The Boeing Company (“Boeing”) is a corporation organized under the laws of
Delaware with its worldwide headquarters and principal place of business in Chicago, Illinois. It
is thus a citizen of Delaware and Illinois.
       ANSWER:

       Boeing admits the allegations contained in Paragraph 11.

        12.      Venue is proper because Boeing’s worldwide headquarters and principal place of
business is located in Chicago, Illinois, and a substantial part of the events or omissions giving
rise to Plaintiffs’ claims occurred in this District.
ANSWER TO COMPLAINT
                                                 -5-
     Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 6 of 21 PageID #:5134




         ANSWER:

         The allegations contained in Paragraph 12 consist of legal conclusions to which no

response from Boeing is required; to the extent a response is required, Boeing admits that it

maintains its principal place of business in Chicago, Illinois. Boeing denies the remaining

allegations contained in Paragraph 12.

                                     GENERAL ALLEGATIONS

I.       Boeing 737 MAX 8 Design & Manufacture

       13.    Boeing’s 737 series of aircraft is the highest selling commercial aircraft in history
with over 10,000 aircraft delivered.
         ANSWER:
         Boeing admits that it has delivered more than 10,000 model 737 aircraft, which is more

than any other model of commercial aircraft in history.

        14.     Boeing’s 737 MAX series is the fourth generation of the Boeing 737 series of
aircraft and was first announced by Boeing on August 30, 2011; the first flight was several years
later, on January 29, 2016.
         ANSWER:

         Boeing admits that the 737 MAX series are the newest models of Boeing’s 737 aircraft.

Boeing also admits that it formally launched the 737 MAX series on August 30, 2011, and that

the first test flight was on January 29, 2016. Boeing denies the remaining allegations contained

in Paragraph 14 as written.

       15.     Prior to March 8, 2017, Boeing designed the 737 MAX 8 model aircraft in the
United States.
         ANSWER:

         Boeing admits that, prior to March 8, 2017, it designed the 737 MAX 8 model aircraft in

the United States, except for those components, parts, and systems of this model aircraft that

were designed by others or that were designed outside of the United States.

       16.     On March 8, 2017, the Federal Aviation Administration (“FAA”) approved the
design for the 737 MAX 8 model aircraft, also known as the 737-8.



ANSWER TO COMPLAINT
                                                -6-
  Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 7 of 21 PageID #:5135




       ANSWER:

       Boeing admits that, on March 8, 2017, the FAA issued an Amended Type Certificate

covering the design of the 737 MAX 8 aircraft.

       17.     At all relevant times, Boeing manufactured the 737 MAX 8 model aircraft in the
United States.
       ANSWER:

       Boeing admits that the final assembly of 737 MAX 8 model aircraft is completed in the

United States. Boeing denies the remaining allegations contained in Paragraph 17 as written.

       18.      The 737 MAX 8 is one of Boeing’s several 737 MAX series of aircraft, the
newest generation of Boeing’s 737 series of aircraft, which Boeing initially designed, in the
United States, in or around 1964—over 50 years ago.
       ANSWER:
       Boeing admits that the 737 MAX 8 aircraft is one of the newest models of Boeing’s 737

aircraft. Boeing also admits that it designed the first 737 model aircraft during the 1960s in the

United States, except for those components, parts, and systems of this model aircraft that were

designed by others or that were designed outside of the United States. Boeing denies the

remaining allegations contained in Paragraph 18.

        19.      According to Boeing, as part of its generational redesigns of the 737 series of
aircraft, it “has continuously improved the products, features, and services.”
       ANSWER:

       Boeing responds that Paragraph 19 appears to be an incomplete quote regarding the

Boeing 737NG aircraft, and not the 737 MAX 8, but admits that part of Boeing’s work in

developing new aircraft, including the 737 MAX 8, is to enhance Boeing’s products and/or

services.

       20.     At all relevant times, Boeing marketed the 737 MAX aircraft as a seamless
continuation of its prior 737 series aircraft in terms of operation and maintenance.
       ANSWER:

       Boeing denies the allegations contained in Paragraph 20 as written.



ANSWER TO COMPLAINT
                                                 -7-
  Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 8 of 21 PageID #:5136



        21.    On its website, Boeing states:

               Airlines ask for an airplane that fits smoothly in today’s fleet

               Because of the 737’s popularity with airlines everywhere around
               the world, integrating the new 737 MAX is an easy proposition. As
               you build your 737 MAX fleet, millions of dollars will be saved
               because of its commonality with the Next-Generation 737, ease of
               maintenance, wide availability of 737 pilots, and the global
               infrastructure that supports the aircraft in operation.

On the same website, Boeing further states that “737 Flight Crews Will Feel at Home in the
MAX.” (emphasis added.)
        ANSWER:

        Boeing admits that Paragraph 21 consists of incomplete portions of quotations found on

the website https://www.boeing.com/commercial/737max/by-design/#/operational-commonality
and on the website https://www.boeing.com/commercial/737max/by-design/#/advanced-flight-

deck.

       22.    The Boeing 737 MAX 8, however, had a significantly different design from
previous 737-series aircrafts, which were not appropriately disclosed to airlines or pilots.
        ANSWER:
        Boeing denies the allegations contained in Paragraph 22.

II.     Boeing 737 MAX 8 Defect

       23.     Unlike any prior 737, Boeing designed the 737 MAX 8 to automatically dive
toward the ground in certain situations, namely, where the aircraft’s AOA sensor provided
information to the MCAS indicating such a dive was necessary to maintain lift.
        ANSWER:

        Boeing denies the allegations contained in Paragraph 23.

        24.      A consequence of this unsafe design, however, was that any misinformation from
the AOA sensor to the MCAS would cause the Boeing 737 MAX 8 to automatically and
erroneously dive toward the ground. This condition can lead to an excessive nose-down attitude,
significant altitude loss, and impact with terrain.
        ANSWER:

        Boeing admits that, at the time of the accident, the MCAS control law could be activated

in response to erroneous AOA input. Boeing denies the remaining allegations contained in

Paragraph 24 as written.

ANSWER TO COMPLAINT
                                                -8-
  Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 9 of 21 PageID #:5137



III.   Lion Air Flight 610

        25.     In or around August 2018, Boeing delivered a newly manufactured 737 MAX 8
aircraft with tail number PK-LQP (the “Subject Aircraft”) to Lion Air airlines in Indonesia.
       ANSWER:

       Boeing admits that it delivered the Subject Aircraft, which bears Registration No. PK-

LQP, in August 2018, and that Lion Air was its first operator. Boeing denies the remaining

allegations contained in Paragraph 25.

       26.     Two months later, on the morning of October 29, 2018, Lion Air was operating
the Subject Aircraft on a commercial flight from Jakarta, Indonesia to Pangkal Pinang, Indonesia
(“Lion Air Flight JT 610”).
       ANSWER:
       Boeing admits that Lion Air was operating the Subject Aircraft on commercial flight

Lion Air Flight JT 610 from Jakarta, Indonesia to Pangkal Pinang, Indonesia on the morning of

October 29, 2018. Boeing denies the remaining allegations contained in Paragraph 26.

        27.     Around 6:22 a.m. on the morning of October 29, 2018, shortly after takeoff from
Jakarta, the pilot for Lion Air Flight JT 610 asked air traffic control to return to Jakarta because
of a problem controlling the subject aircraft.
       ANSWER:

       Boeing lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 27 and therefore denies them.

       28.     Around 10 minutes later, around 6:32 a.m., the Subject Aircraft crashed into the
Java Sea at a high speed and disintegrated.
       ANSWER:

       Boeing admits that the Subject Aircraft crashed into the Java Sea around 6:32 a.m. local

time on October 29, 2018. Boeing lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations contained in Paragraph 28 and therefore denies them.

       29.     Plaintiffs’ Decedents were onboard Flight JT 610 and died in the crash.
       ANSWER:

       Boeing lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 29 and therefore denies them.

ANSWER TO COMPLAINT
                                                 -9-
  Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 10 of 21 PageID #:5138



       30.    At no relevant time prior to the crash of Lion Air Flight JT 610 into the Java Sea
did Boeing adequately warn Lion Air or its pilots of the unsafe condition caused by the new
“auto-diving” design of the 737 MAX 8 flight system.
        ANSWER:

        Boeing denies the allegations contained in Paragraph 30 as written.

         31.    As a result of the crash of Lion Air Flight JT 610, on November 7, 2018, the FAA
issued “Emergency Airworthiness Directive (AD) 2018-23-51 [to] owners and operators of The
Boeing Company Model 737-8 and -9 airplanes,” which contained mandatory warning and
instructions as to the “unsafe condition … likely to exist or develop” in the 737 MAX 8 relating
to its new auto-diving feature.
        ANSWER:

        Boeing admits that the FAA issued Emergency Airworthiness Directive 2018-23-51 on

November 7, 2018. The contents of that document speak for themselves. Boeing denies the

remaining allegations contained in Paragraph 31.

        32.    According to reports, prior to the crash of Lion Air Flight JT 610, Boeing 737
pilots “were not privy in training or in any other manuals or materials” to information regarding
“the new system Boeing had installed on 737 MAX jets that could command the plane’s nose
down in certain situations to prevent a stall.” Further reports indicate that Boeing “withheld
information about potential hazards with the new flight-control feature.”
        ANSWER:
        Boeing admits that the quoted language in the first sentence of Paragraph 32 appears in

an online article published by MalayMail.com. Boeing also admits that the quoted language in

the second sentence of Paragraph 32 appears in an article published by the Wall Street Journal.

Boeing lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 32 and therefore denies them.

                                       CAUSES OF ACTION

                                        COUNT I
                               STRICT PRODUCTS LIABILITY

        33.     Plaintiffs re-adopt and re-allege paragraphs 1 through 32 above.
        ANSWER:

        Boeing incorporates herein by reference its responses to Paragraphs 1–32, supra, as if set

forth fully herein.


ANSWER TO COMPLAINT
                                               -10-
 Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 11 of 21 PageID #:5139



       34.     At the time the Subject Aircraft left the control of Boeing, the Subject Aircraft
was defective, not fit for its intended purposes and unreasonably dangerous in one or more of the
following particulars:

       a)       the subject aircraft contained an auto-dive system—known as the MCAS-- that
                was designed, manufactured, and configured to dive the aircraft toward the
                ground in certain conditions against the pilot’s intentions and without adequate
                warning to the flight crew;

       b)       the subject aircraft was designed, manufactured, and configured in a manner in
                which an auto-dive disengage during flight created an excessive and unrealistic
                work load on the flight crew;

       c)       the subject aircraft lacked proper and adequate instructions and warnings
                regarding the design and functions of its auto-dive system;

       d)       the subject aircraft lacked proper and adequate instructions and warnings and/or
                limitations regarding flight procedures for a malfunctioning auto-dive system;

       e)       the subject aircraft was designed without an electronic alert system to timely
                inform pilots what was malfunctioning and how to resolve it;

       f)       the subject aircraft’s auto-dive system was designed based on data fed to it from a
                single AOA sensor, though the aircraft was equipped with two AOA sensors,
                which created a single point of failure;

       g)       the subject aircraft contained defective AOA sensors;

       h)       despite the lack of redundancy in the design of the MCAS, the subject aircraft did
                not come with safety critical equipment including an AOA indicator or AOA
                disagree light; Boeing’s customers, including Lion Air, had to pay extra for this
                critical safety equipment;

       i)       the subject aircraft was otherwise defective by nature of its design, manufacture,
                configuration, and/or assembly in particulars to be determined by discovery
                herein.
       ANSWER:

       Boeing denies the allegations contained in Paragraph 34, including all sub-parts of

Paragraph 34.

        35.    As a direct and proximate result of one or more of the foregoing conditions, the
Subject Aircraft operating as Lion Air Flight JT 610 crashed after takeoff in the Java Sea, and
Plaintiffs’ Decedents suffered personal injury and death.
       ANSWER:

       Boeing denies the allegations contained in Paragraph 35.

       36.    Due to the tragic death of the Decedents, Plaintiffs have been injured and claim
all damages available to them, the estate, the survivors, the beneficiaries, and the heirs under

ANSWER TO COMPLAINT
                                                -11-
 Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 12 of 21 PageID #:5140



applicable law, including substantial pecuniary losses, and grief, sorrow, mental suffering, loss
of society, loss of companionship, love, and affection, and loss of advice.
       ANSWER:

       Boeing lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 36 and therefore denies them.

        37.     Plaintiffs bring this action pursuant to the Illinois Wrongful Death Act, 740 ILCS
180/1 et seq., or such other law as the Court determines to be applicable under the circumstances
of this case.
       ANSWER:

       Boeing denies the allegations contained in Paragraph 37.

        WHEREFORE, Plaintiffs, as the Special Administrators of the Estates of the Decedents,
on behalf of all survivors, beneficiaries, and heirs, pray that the Court enter judgment in their
favor and against the Defendant, The Boeing Company, and award them all damages available
under the law, their court costs in this matter, and such other relief as the Court deems just and
proper.
       ANSWER:
       Boeing denies that Plaintiffs are entitled to any relief from Boeing.

                                     COUNT II
                          NEGLIGENCE – PRODUCTS LIABILITY

       33.     Plaintiffs re-adopt and re-allege paragraphs 1 through 32 above.
       ANSWER:
       Boeing incorporates herein by reference its responses to Paragraphs 1–32, supra, as if set

forth fully herein. In further response, Boeing states that the Complaint contains multiple

paragraphs identified by the same number.

       34.     At all relevant times, Boeing owed a legal duty to assure that the Subject Aircraft
was properly designed, manufactured, and assembled and free from defects so as not to cause
personal injury or death.
       ANSWER:

       The above Paragraph contains legal conclusions to which no response from Boeing is

required; to the extent a response is required, Boeing admits that it owes the duties imposed by

the applicable law. In further response, Boeing states that the Complaint contains multiple

paragraphs identified by the same number.

ANSWER TO COMPLAINT
                                               -12-
 Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 13 of 21 PageID #:5141



       35.    Boeing breached its duties under the law and was negligent in one or more of the
following ways:

       a)      the subject aircraft contained an auto-dive system—known as MCAS—that was
               designed, manufactured, and configured to dive the aircraft toward the ground in
               certain conditions against the pilot’s intentions and without adequate warning to
               the flight crew;

       b)      the subject aircraft was designed, manufactured, and configured in a manner in
               which an auto-dive disengage during flight created an excessive and unrealistic
               work load on the flight crew;

       c)      the subject aircraft lacked proper and adequate instructions and warnings
               regarding the design and functions of its auto-dive system;

       d)      the subject aircraft lacked proper and adequate instructions and warnings and/or
               limitations regarding flight procedures for a malfunctioning auto-dive system;

       e)      the subject aircraft was designed without an electronic alert system to timely
               inform pilots what was malfunctioning and how to resolve it;

       f)      the subject aircraft’s auto-dive system was designed based on data fed to it from a
               single AOA sensor, though the aircraft was equipped with two AOA sensors,
               which created a single point of failure;

       g)      the subject aircraft contained defective AOA sensors;

       h)      despite the lack of redundancy in the design of the MCAS, the subject aircraft did
               not come with safety critical equipment including an AOA indicator or AOA
               disagree light; Boeing’s customers, including Lion Air, had to pay extra for this
               critical safety equipment;

       i)      the subject aircraft was otherwise defective by nature of its design, manufacture,
               configuration, and/or assembly in particulars to be determined by discovery
               herein.
       j)      Boeing failed to conduct appropriate testing of the subject aircraft’s components
               and systems prior to delivery to Lion Air.

       k)      Boeing failed to conduct a thorough failure modes and effects analysis of the
               subject aircraft’s components and systems, including of the MCAS.
       ANSWER:

       Boeing denies the allegations contained in the above Paragraph, including all sub-parts of

the above Paragraph. In further response, Boeing states that the Complaint contains multiple

paragraphs identified by the same number.

        36.     As a direct and proximate result of one or more of the aforementioned acts of
negligence by Boeing, the Subject Aircraft operating as Lion Air Flight JT 610 crashed after
takeoff in the Java Sea and Plaintiffs’ Decedents sustained fatal injuries.

ANSWER TO COMPLAINT
                                               -13-
 Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 14 of 21 PageID #:5142




       ANSWER:

       Boeing denies the allegations contained in the above Paragraph. In further response,

Boeing states that the Complaint contains multiple paragraphs identified by the same number.

        37.     Due to the tragic death of the Decedents, Plaintiffs have been injured and claim
all damages available to them, the estate, the survivors, the beneficiaries, and the heirs under
applicable law, including substantial pecuniary losses, and grief, sorrow, mental suffering, loss
of society, loss of companionship, love, and affection, and loss of advice.
       ANSWER:

       Boeing lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in the above Paragraph and therefore denies them. In further response,

Boeing states that the Complaint contains multiple paragraphs identified by the same number.

        38.     Plaintiffs bring this action pursuant to the Illinois Wrongful Death Act, 740 ILCS
180/1 et seq., or such other law as the Court determines to be applicable under the circumstances
of this case.
       ANSWER:
       Boeing denies the allegations contained in Paragraph 38.

        WHEREFORE, Plaintiffs, as the Special Administrators of the Estates of the Decedents,
on behalf of all survivors, beneficiaries, and heirs, pray that the Court enter judgment in their
favor and against the Defendant, The Boeing Company, and award them all damages available
under the law, their court costs in this matter, and such other relief as the Court deems just and
proper.
       ANSWER:

       Boeing denies that Plaintiffs are entitled to any relief from Boeing.

                                    COUNT III
                           NEGLIGENCE – FAILURE TO WARN

       33.     Plaintiffs re-adopt and re-allege paragraphs 1 through 32 above.
       ANSWER:

       Boeing incorporates herein by reference its responses to Paragraphs 1–32, supra, as if set

forth fully herein. In further response, Boeing states that the Complaint contains multiple

paragraphs identified by the same number.

       34.      At all relevant times, Boeing had a duty to inform and warn the owners, operators,
and pilots of the 737 MAX 8 series of aircraft, including the Subject Aircraft, of the unsafe
condition likely to exist or develop by virtue of the auto-dive feature.
ANSWER TO COMPLAINT
                                               -14-
 Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 15 of 21 PageID #:5143




       ANSWER:

       The above Paragraph contains legal conclusions to which no response from Boeing is

required; to the extent a response is required, Boeing admits that it owes the duties imposed by

the applicable law. In further response, Boeing states that the Complaint contains multiple

paragraphs identified by the same number.

       35.    Boeing breached its duties under the law and was negligent in one or more of the
following ways:

       a)      the subject aircraft lacked proper and adequate instructions and warnings
               regarding the design and functions of its auto-dive system known as MCAS;

       b)      the subject aircraft lacked proper and adequate instructions and warnings and/or
               limitations regarding flight procedures for a malfunctioning auto-dive system;

       c)      the subject aircraft lacked an electronic alert system to timely inform pilots what
               was malfunctioning and how to resolve it;

       d)      Boeing failed to inform airlines and pilots, including the Lion Air and its pilots,
               that unlike prior 737 Models, pulling back on the yoke and raising the nose would
               NOT activate breakout switches to stop automated tail movement; and,

       e)      the 737 MAX 8 Flight Crew Operations Manual failed to appropriately alert
               pilots, including the pilots of the subject aircraft, to the design, functions, and
               hazards of Boeing’s auto-dive system and procedures for addressing a
               malfunctioning auto-dive system.
       ANSWER:
       Boeing denies the allegations contained in the above Paragraph, including all sub-parts of

the above Paragraph. In further response, Boeing states that the Complaint contains multiple

paragraphs identified by the same number.

         36.    As a direct and proximate result of that breach, the Subject Aircraft operating as
Lion Air Flight JT 610 crashed after takeoff in the Java Sea, and Plaintiff’s Decedent sustained
fatal injuries.
       ANSWER:

       Boeing denies the allegations contained in the above Paragraph. In further response,

Boeing states that the Complaint contains multiple paragraphs identified by the same number.

        37.     Due to the tragic death of the Decedents, Plaintiffs have been injured and claim
all damages available to them, the estate, the survivors, the beneficiaries, and the heirs under
applicable law, including substantial pecuniary losses, and grief, sorrow, mental suffering, loss
of society, loss of companionship, love, and affection, and loss of advice.
ANSWER TO COMPLAINT
                                                -15-
 Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 16 of 21 PageID #:5144




       ANSWER:

       Boeing lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in the above Paragraph and therefore denies them. In further response,

Boeing states that the Complaint contains multiple paragraphs identified by the same number.

        38.     Plaintiffs bring this action pursuant to the Illinois Wrongful Death Act, 740 ILCS
180/1 et seq., or such other law as the Court determines to be applicable under the circumstances
of this case.
       ANSWER:

       Boeing denies the allegations contained in the above Paragraph. In further response,

Boeing states that the Complaint contains multiple paragraphs identified by the same number.

        WHEREFORE, Plaintiffs, as the Special Administrators of the Estates of the Decedents,
on behalf of all survivors, beneficiaries, and heirs, pray that the Court enter judgment in their
favor and against the Defendant, The Boeing Company, and award them all damages available
under the law, their court costs in this matter, and such other relief as the Court deems just and
proper.
       ANSWER:
       Boeing denies that Plaintiffs are entitled to any relief from Boeing.

                      AFFIRMATIVE AND ADDITIONAL DEFENSES
       1.      Plaintiffs’ claims may be barred by virtue of failing to properly identify a personal

representative qualified to seek relief on behalf of each Decedent.

       2.      The benefits of the design of the Subject Aircraft and each component thereof

outweigh the risks associated therewith, if any.

       3.      Boeing complied with all applicable federal, state, and foreign statutes, codes, and

administrative regulations existing at the time the Subject Aircraft was manufactured and all

applicable standards for design, inspection, testing, warning and manufacture.

       4.      The Subject Aircraft was certified as airworthy by the Federal Aviation

Administration and complied with all applicable codes, standards, and regulations of the United

States and agencies thereof at the time it was delivered by Boeing.

       5.      The Subject Aircraft was intended for and sold to a knowledgeable and

sophisticated user over whom Boeing had no control or right of control.
ANSWER TO COMPLAINT
                                               -16-
 Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 17 of 21 PageID #:5145




       6.      To the extent the Noerr-Pennington doctrine is an affirmative defense, Plaintiffs’

claims may be barred in whole or in part by the Noerr-Pennington doctrine.

       7.      The Complaint and all claims for relief therein should be dismissed on the ground

that Plaintiffs have failed to join necessary and indispensable parties.

       8.      Plaintiffs may lack standing to bring this action or to bring claims arising out of

alleged actions or omissions affecting a third-party.

       9.      Actions or omissions of third parties over whom Boeing had no control, which

may include but are not limited to any entity that altered, modified, overhauled, or repaired any
relevant equipment on the Subject Aircraft, were the sole, direct, and proximate cause of the

damages, if any, of Plaintiffs.

       10.     Plaintiffs’ claims may be barred in whole or in part and/or preempted by federal

law.

       11.     If Plaintiffs’ damages, if any, were proximately caused by the acts or omissions of

others over whom Boeing had no control or right of control, those acts or omissions were a

superseding and sole, direct, and proximate cause of Plaintiffs’ damages, if any.

       12.     If Plaintiffs were damaged by products originally designed, manufactured,

assembled, inspected, tested, or sold by Boeing, those products were subsequently installed,

removed, exchanged, altered, modified, retrofitted, repaired, overhauled, remanufactured,

improperly maintained, or misused by persons and/or entities other than Boeing, and over whom

Boeing had no control or right of control, and such installation, removal, change, alteration,

repair, modification, retrofitting, overhauling, remanufacturing, improper maintenance, or misuse

proximately caused or contributed to the events alleged in the Complaint and the resulting

damages complained of, if any.

       13.     Evidence of subsequent remedial measures is not admissible to prove liability. See

Federal Rule of Evidence 407.




ANSWER TO COMPLAINT
                                                -17-
  Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 18 of 21 PageID #:5146




        14.      An award or judgment rendered in favor of Plaintiffs must be reduced by the

amount of benefits Plaintiffs received, or are entitled to receive, from any source as a result of

this accident.

        15.      Some or all of Plaintiffs’ claims and available damages may be barred by virtue of

prior settlements.

        16.      Plaintiffs’ Complaint fails to state a claim upon which relief can be granted

against Boeing and further fails to state facts sufficient to entitle Plaintiffs to the relief sought, or

to any relief whatsoever, from Boeing.
        17.      Boeing places in issue the negligence, fault, and responsibility of all persons and

entities, which may include but are not limited to any entity that altered, modified, overhauled, or

repaired any relevant equipment on the Subject Aircraft, which have contributed in any degree to

the injuries and damages alleged to have been sustained by Plaintiffs. Judgment against Boeing,

if any, should be diminished to an amount that represents Boeing’s degree of negligence, fault, or

responsibility, if any.

        18.      Plaintiffs’ Complaint is premature in that it was filed and served before the

completion of the investigation arising from the March 10, 2019 crash of Ethiopian Flight 302,

which is implicated in the Complaint. Boeing reserves the right to add those affirmative defenses

that it deems necessary to its defense during or upon the conclusion of investigation and

discovery. Boeing further reserves the right to assert any additional affirmative defenses asserted

by another defendant and/or allowed by the law of the jurisdiction found to apply in this case.

        19.      The Complaint and all claims for relief therein should be dismissed on the ground

of forum non conveniens.

        Boeing reserves the right to add those affirmative defenses that it deems necessary to its

defense during or upon the conclusion of investigation and discovery. Boeing further reserves the

right to assert any additional affirmative defenses asserted by another defendant and/or allowed

by the law of the jurisdiction found to apply in this case.


ANSWER TO COMPLAINT
                                                  -18-
  Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 19 of 21 PageID #:5147



  NOTICE OF THE APPLICABILITY OF THE LAW OF ANOTHER JURISDICTION
        Pursuant to Federal Rule of Civil Procedure 44.1, Boeing gives notice that it may raise

issues concerning the applicability of the law of another jurisdiction, including but not limited to

the laws of other states and/or a foreign country or countries, and reserves the right to assert and

plead such other claims and defenses available to it arising out of the application of the

substantive laws of another jurisdiction.

                   PRAYER FOR RELIEF & DEMAND FOR JUDGMENT
        WHEREFORE, Defendant The Boeing Company prays as follows:

        That Plaintiffs take nothing by the Complaint, that the Complaint be dismissed, and that

judgment on the Complaint be entered for Boeing;

        That Boeing be awarded its costs of suit and attorneys’ fees;

        That the Court grant such further relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL
        Defendant The Boeing Company hereby demands trial by jury on all claims and defenses

before the Court in this litigation.



  DATED: May 11, 2020.                         THE BOEING COMPANY


                                               By: /s/ Gretchen M. Paine
                                                  One of its Attorneys



                  Dan K. Webb                                 Bates McIntyre Larson
             dwebb@winston.com                               BLarson@perkinscoie.com
              Christopher B. Essig                                Daniel T. Burley
             cessig@winston.com                              DBurley@perkinscoie.com
                Julia M. Johnson                                Perkins Coie LLP
           jmjohnson@winston.com                            131 S. Dearborn, Suite 1700
           Winston & Strawn LLP                             Chicago, Illinois 60603-5559
              35 W. Wacker Drive                                 T: (312) 324-8400
          Chicago, Illinois 60601-9703
               T: (312) 558-5600                                 Mack H. Shultz
                                                             MShultz@perkinscoie.com

ANSWER TO COMPLAINT
                                                -19-
 Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 20 of 21 PageID #:5148




                                                       Gretchen M. Paine
                                                   GPaine@perkinscoie.com
                                                       Perkins Coie LLP
                                                1201 Third Avenue, Suite 4900
                                                Seattle, Washington 98101-3099
                                                        T: (206) 359-8000

                              Attorneys for Defendant
                               The Boeing Company




ANSWER TO COMPLAINT
                                       -20-
 Case: 1:18-cv-07686 Document #: 560 Filed: 05/11/20 Page 21 of 21 PageID #:5149




                                 CERTIFICATE OF SERVICE

I, Gretchen M. Paine, certify that on May 11, 2020, I electronically filed the foregoing ANSWER
TO COMPLAINT with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to all attorneys of record.




I certify under penalty of perjury that the foregoing is true and correct.

DATED this 11th day of May 2020.


                                               /s/     Gretchen M. Paine
                                               PERKINS COIE LLP
                                               131 South Dearborn Street, Suite No. 1700
                                               Chicago, Illinois 60603-5559
                                               Tel: (312) 324-8400
                                               Fax: (312) 324-9400




ANSWER TO COMPLAINT
                                                -21-
